Citation Nr: 0942661	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-39 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jason W. Shoemaker, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1986 
to January 1987 and from October 1987 to November 1991.  The 
Veteran also has a period of active duty for training 
(ACDUTRA) from May to June 1998. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Veteran testified during a hearing before the undersigned 
in July 2008; a transcript of that hearing is of record.

In September 2008, the Board remanded this matter to the RO 
to afford due process and for other development.  
Unfortunately, the claim for service connection for PTSD must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  That issue is addressed in the 
REMAND portion of the decision below. 


FINDING OF FACT

Evidence of record does not demonstrate that a lower back 
disability was manifested during active service, or was 
developed as a result of an established event, injury, or 
disease during active service; arthritis of the lumbar spine 
did not manifest until many years after service.  


CONCLUSION OF LAW

A lower back disability was not incurred in or aggravated by 
during active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed her service connection 
claims in June 2003.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
April 2004, July 2004, September 2007, and September 2008. 
 These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
her claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate her claims, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a statement of 
the case (SOC) was issued in April 2009.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007). The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
September 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records, service personnel records, Social 
Security Administration records, and post-service VA 
treatment records pertaining to her claimed disabilities have 
been obtained and associated with her claims file.  

The Veteran was afforded a VA examination in June 2007.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the June 2007 VA 
examination obtained in this case is adequate, as it was 
predicated on a review of the claims file and all pertinent 
evidence of record, as well as a complete physical evaluation 
of the Veteran.  The resultant opinion was also supported by 
a complete rationale.  

In compliance with the Board's September 2008 remand, a 
letter was sent to the Veteran that month asking that she 
complete the enclosed VA Form 21-4142, Authorization for 
Release of Information, in order to attempt to obtain private 
treatment records from Spalding County Hospital; however, she 
responded in November 2008 that she had no additional 
information to submit.  That same day, her attorney provided 
a "good address" for Spalding County Hospital; however, no 
authorization from the Veteran was submitted.  Indeed, a 
January 2009 report of contact documents a conversation 
between a representative from the RO and the Veteran wherein 
the Veteran stated that she did not need this evidence to 
support her claim, that she did not want VA to attempt to 
obtain this information, and that she wished for VA to 
process a decision immediately.  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's September 2008 remand with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  The Board notes that its remand instructions 
indicated that the Veteran was to be afforded a VA 
examination only if any records received from Spalding County 
Hospital reflected treatment for the low back.  

The Veteran has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
The Veteran has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Additionally, the Veteran can be granted service 
connection for certain diseases, including arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 
101(24), 106, 1110.

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA 
includes service with the Army National Guard of any State 
(other than full-time duty) under section 316, 502, 503, 504, 
or 505 of title 32, or the prior corresponding provisions of 
law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate. 

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.   However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that she currently has arthritis of the 
back due to her duties while on active duty or due to an 
injury while on ACDUTRA in June 1998. Considering the claim 
in light of the above-noted legal authority, the Board finds 
that the weight of the evidence is against the claim.

Service treatment records including a January 1986 Navy 
enlistment and July 1987 Army enlistment examination reports 
are silent for any low back disabilities. 

In a June 1998 individual sick slip, the Veteran complained 
that while she was attempting to climb into a trailer she 
fell on her right back side and twisted her ankle.  In a July 
1998 line of duty status report, the Veteran was noted to 
have fallen from a water cooler that was used as a step.  The 
Veteran was reported to have gone to sick call, been 
examined, and returned to duty without treatment, profile or 
medication.  

A September 2002 VA x-ray report revealed moderate 
degenerative osteoarthritic changes at the level of L4-L5 
with narrowing of the disc space, lumbar vertebrae with no 
abnormality, pedicles intact, and no fracture. 

In September 2002 and January 2003 VA progress notes, the 
Veteran complained of low back pain.  On musculoskeletal 
examination, the Veteran denied joint swelling, redness and 
pain.  

In an August 2003 VA progress note, the Veteran complained of 
a history of back trauma while in service and chronic low 
back pain.  The examiner noted that she denied any radicular 
symptoms, and that her shoulder and pelvis were level.  In a 
subsequent August 2003 primary care note the Veteran 
complained of a sharp low back pain since military service, 
worse when sitting, pain that traveled up her back and, 
occasionally, heat that traveled up her back.  She also 
denied any radiation down legs, weakness, incontinence, and 
reported occasionally having painful sexual intercourse 
because of her back pain.  

In a September 2003 VA physical therapy (PT) note, the 
Veteran complained of constant pain in the low back since a 
military injury in the 1980s, that then reoccurred in the 
1990s.  She stated that aggravating factors included stairs, 
ramps, and prolonged standing and walking more than 5-7 
minutes, easing factors were trunk stretching and pain 
medication, and that she was not working, but had to walk to 
and from the bus and to the store.  Upon examination, the 
examiner found excessive lumbar lordosis with right iliac 
crest higher then the left, pain with bilateral hip rotation, 
gait with increased frontal motion, bilateral toes out, and 
genu valgus, tender to palpation on left piriformis and 
lumbar paraspinals.  The physical therapist diagnosed chronic 
low back pain and left knee pain due to excessive lumbar 
lordosis, genu valgus, and possible scoliosis.  

A November 2003 VA PT note referenced a MRI report which 
revealed degenerative disc disease at the L4-L5, abnormal 
signal intensity along the inferior endplate of the L4 and 
superior endplate of L5 are attributed to degenerative 
change.  The report also noted no canal stenosis or disc 
herniation, cauda equina and filum terminale were well 
visualized and appeared normal. 

In an April 2004 statement, the Veteran claimed that she 
endures daily shooting pain that travels up and down her 
back.  She stated it was hard to concentrate on anything when 
she is in agonizing, burning pain.  She also reported pain 
after sitting for long period of time, and that some of the 
activities she did while serving in the Army included 
carrying a ruck sack, duffle bags, unloading and loading on a 
5 ton truck, digging 6' by 6' ditches, trenches, foxholes, 
lifting pipes, jumping off and on trash trucks, marrying 
weapons, carrying protective mask around her hip, loaded and 
unloading field equipment, sleeping on uneven cots, sleeping 
on the ground, stripping and waxing floors, using a buffer, 
moving furniture, and sometimes carrying items up stairs.  
The Veteran also added that she believed her back disability 
is directly related to her injury falling out of a trailer. 

In a June 2007 VA examination report, the Veteran complained 
of stiffness and difficulty moving out of bed or with sitting 
in chairs too long, weakness, difficulty carrying groceries, 
as she cannot lift more than about 5 lbs, and constant 
drowsiness and "cloudy" feeling from medications.  She 
stated that due to her spine condition she has suffered from 
pain located at her spine for 15 years, and that the pain 
occurs constantly, travels up and down spine, is of a 
crushing, squeezing, burning, aching, oppressing, sharp, 
sticking, and cramping nature.  The Veteran also noted that 
her pain could be elicited by physical activity, stress, and 
sitting in hard chairs too long, and relieved by rest and 
medication.  She reported that the pain was especially worse 
when raining, snowing, or with extreme cold.  She indicated 
she has incapacitating episodes as often as 4 times per 
month, which last for 4 days.  Over the past year, the 
Veteran stated she had 52 incidents of incapacitation for a 
total of 200+ days.  She also complained of functional 
impairment including constant pain, difficulty walking up 
stairs, inability to lift more than 5 lbs, inability to ride 
a stationary bike more than 5 or 10 min, constant sleepiness 
from medicines, depression from constant pain, difficulty 
interacting with her 13 year old daughter, and lack of sexual 
activity due to pain. 
Upon physical examination the physician found abnormal 
postures, which was slightly stooped forwards, gait within 
normal limits, and no assistive device for ambulation.  The 
examiner also noted no evidence of radiating pain on 
movement, absent muscle spasm, tenderness throughout 
bilateral lumbar paraspinal muscles, negative straight leg 
raising test on the right and left, no ankylosis of the 
lumbar spine, joint function not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use, normal head position with symmetry in 
appearance, symmetry of spinal motion with normal curvatures 
of the spine.  The physician referenced a lumbar spine x-ray 
which revealed degenerative arthritis.  The physician 
diagnosed degenerative arthritis of the lumbar spine, and 
opined that the Veteran's current spine condition was not 
caused by or a result of the fall on the right buttock during 
military service as service records do not reflect any on-
going complaints or follow-up related to the fall and the 
Veteran was returned to duty the next day.  The physician 
further noted that there was no further reference to the fall 
or resulting pain from 1998 to 2002 when the Veteran left 
service, and that there was no evidence to support that the 
Veteran's current lumbar spine condition was due to the fall 
on the right buttock.  The physician noted the Veteran's 
statement in support of her claim which stated she had 
extensive heavy labor during her service; however, the 
examiner further specified that the service treatment records 
do not indicate any diagnosis or treatment for lower back 
pain related to her duties during her years of service. 

In her July 2008 hearing, the Veteran testified as to the 
injury she received falling off the cooler, and that she went 
to sick call about 10 or 12 times between 1997 and 2003 due 
to back pain.  She also testified that after service she did 
a similar job to the one she had in service, lifting items 
that were 50 lbs or better, and that although there was some 
pain she was able to get by. 

Analysis

The Board has considered the contentions of the Veteran and 
her representative that her claimed disability was a result 
of her period of active military service or incurred by an 
injury during ACDUTRA, but finds that service connection is 
not warranted for this disability because the persuasive 
evidence of record provides no nexus or link to her period of 
active military service.  

As noted above, the medical evidence does not reflect the 
presence of a back disability during the Veteran's period of 
active service.  Although the Veteran has complained of low 
back pain for the past 15 years, service treatment records, 
including June 1986 and July 1987 enlistment examination 
reports, are silent for any complaints, treatments, or 
diagnosis of a back disability.  

Post-service medical records, as noted above, show a 
diagnosis of degenerative arthritis of the back.  However, as 
the diagnosis was made more than 11 years after the Veteran 
was discharged from active duty, it cannot be presumed to be 
related to service.  The Board also notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the 
record also includes no competent medical opinion 
establishing a nexus or medical relationship between a 
current back disability diagnosed post-service and events 
during the Veteran's active service, and neither the Veteran 
nor her representative have presented, identified, or alluded 
to the existence of, any such opinion.  Consequently, the 
Board finds that entitlement to service connection for 
degenerative arthritis of the lumbar spine is not warranted.

Further, there is no competent and persuasive evidence of a 
nexus between the Veteran's current back disability and a 
June 1998 injury during ACDUTRA.  There is no medical 
evidence of arthritis of the spine during ACDUTRA, nor are 
there complaints of back disability.  There also is no 
persuasive medical opinion to support the claim.  
Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between current back disability and 
service weighs against the Veteran's claim.  The June 2007 VA 
examiner, after a review of the claims file, opined that 
because there were no complaints of back pain during active 
service, and no complaints of back pain in the period 
following the ACDUTRA between 1998-2002, it was less likely 
than not that the Veteran's current back problems were 
related to military service.

The Board finds that the June 2007 examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Likewise, the Board notes that neither the Veteran nor her 
representative has presented, identified, or even alluded to 
the existence of any such evidence or opinion in support of 
her service connection claim.

In addition to the medical evidence, the Board has considered 
the Veteran's assertions, advanced in hearing testimony and 
written statements, and those offered by her representative 
on her behalf.  However, to whatever extent these assertions 
are being offered on the medical nexus question, the Board 
points out that questions of medical diagnosis and causation 
are within the province of medical professionals. Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
her representative are laypersons without the appropriate 
medical training and expertise, none is competent to provide 
a probative opinion on a medical matter. See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"). Hence, any 
lay assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for a back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied. 


REMAND

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  VA has special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis.  Patton v. West, 12 Vet. 
App. 272 (1999) (citing VA Adjudication Procedural Manual 
M21-1), Part III, paragraph 5.14(c).  These special 
evidentiary procedures for PTSD claims based on personal 
assault are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on a personal assault in service:

[E]vidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The claims file shows the Veteran was notified of the 
evidence necessary to verify a claim for PTSD based on an 
alleged assault in September 2008. 

The Veteran has repeatedly held that her PTSD is a result of 
an in-service assault by PFC D. in 1987 while stationed in 
Germany.  In her July 2008 hearing, she stated she reported 
the assault to the military police, and did a formal write-up 
on the situation.  She recalled showing the police her 
bruised arm from struggling with him plus scrapes on her 
neck.  She stated she filled out a formal complaint, and PFC 
D. was given 14 days restriction, and forfeited two months 
pay, but did not lose rank.  The Veteran testified that after 
the incident she became very reclusive, and that the only 
person that she spoke to was Sgt. D. S., whom she later 
married and divorced. 

Although submitted to the RO, the Veteran's claimed in-
service stressor was not submitted to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for information that 
might corroborate it.  Further efforts consistent with the 
VA's duty to assist obligation are found to be necessary in 
order to assist the Veteran in obtaining verification of the 
claimed in-service stressors leading to the onset of her 
claimed PTSD disability.  Attention is called to VA Training 
Letter TL-07-02, (Resources for Research of Posttraumatic 
Stress Disorder (PTSD) Stressors and the TL07-02 Enclosures: 
Verification of In-Service Stressors Using Available 
Resources and Appendix A (Identification of Basic Information 
PTSD Stressor Corroboration Research), dated March 7, 2007.  
Effective August 9, 2007, a stressor verification site was 
also added to VA's "Rating Job Aids" webpage.  Development 
should be undertaken pursuant to instructions provided in the 
training letter.

Accordingly, the case is REMANDED for the following action:

1.  Request that the United States Army 
and Joint Services Records Research Center 
(JSRRC) examine the unit history of 85th 
Maintenance Company in Kitzgen, Germany, 
and the personnel records of PFC D., for 
the period of March 1987 to August 1987 to 
determine whether the Veteran's alleged 
stressor of an assault can be verified.  
Refer to the Veteran's November 2004 PTSD 
questionnaire and July 2008 Board hearing 
testimony regarding the details of that 
alleged stressor.

2.  If, and only if, a stressor is 
verified the Veteran should be scheduled 
for examination by a psychiatrist for an 
opinion as to whether it is as least as 
likely as not that the Veteran has PTSD 
due to an in-service stressor or other 
chronic psychiatric condition which had 
its onset in service or is otherwise 
related to service.  The examining 
psychiatrist or psychologist should be 
informed as to which of the specific 
claimed stressor events have been 
verified.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


